Citation Nr: 1629823	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  10-09 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for the service-connected disability of posttraumatic stress disorder (PTSD), and a disability rating in excess of 50 percent since September 17, 2012.  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to August 1970. 

These matters come to the Board of Veterans' Appeals (Board) from a November 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

These claims were before the Board in October 2014, and were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include obtaining a medical opinion and updated treatment records.  The requested development has been completed and the matter is ready for review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  For the entire period from August 12, 2004 to September 16, 2012, the Veteran's acquired psychiatric disability, to include PTSD has more nearly approximated occupational and social impairment due to symptoms as: depressed mood, anxiety, suspiciousness, panic attack that occur weekly or less often, chronic sleep impairment, mild memory loss, impaired judgement, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in establishing and maintaining effective work and social relationships.  

2.  The Veteran is service connected for PTSD (rated as 50 percent disabling) and heart disease (rated as 30 percent disabling), with a combined schedular rating of 70 percent.  

3.  The Veteran is unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.  


CONCLUSION OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an increased disability rating of 50 percent for PTSD have been met for the period from August 12, 2004 to September 16, 2012.  38 U.S.C.A. §§ 1155, 5107(West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  

2.  The criteria for an evaluation in excess of 50 percent for the period since September 17, 2012 for the service-connected disability of PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015). 

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered, and found inappropriate, the assignment of staged ratings for any part of the increased rating period on appeal.

The Veteran is currently in receipt of a 50 percent evaluation for the service connected disability of PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran was initially granted a 30 percent disability rating for his PTSD with an effective date of August 2004.  The Veteran disagreed with this rating and his evaluation was increased to 50 percent in September 2012.  The Veteran has continued his appeal of his initial rating as well as his staged rating from September 2012.  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the PTSD symptoms in determining the appropriate schedular rating assignment, and has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Within the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM IV), one factor for consideration is the Global Assessment Functioning (GAF) score, which is a scale ranging from 1 to 100 and reflecting "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, while the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a  depressed patient who avoids friends, neglects family, and is unable to do work).  See DSM-IV at 46-47.

Throughout the appeal period, the Veteran has asserted that his PTSD symptoms are much more severe than those contemplated by a 30 or 50 percent disability rating previously assigned.  

For the period from August 10, 2004 to September 16, 2012 

After a review of all the evidence, lay and medical, the Board finds that, for the period from August 10, 2004 to September 16, 2012, the Veteran's PTSD has been manifested by occupational and social impairment with symptoms that more nearly approximate the criteria for a 50 percent disability rating under Diagnostic Code 9411.  

In August 2004, the Veteran applied for service connection for PTSD.  As evidence to support his claim, he submitted treatment notes from his private psychiatrist, Dr. E.B. dated June 2004.  Dr. E.B. diagnosed the Veteran with PTSD in accordance with the DSM IV with symptoms that included nightmares, sleep disturbance, flashbacks, thought insertions and isolation.  He had a GAF score of 40.  

The Veteran underwent a VA examination in September 2004.  His diagnosis of PTSD was continued with a GAF score of 50.  The examiner noted that the Veteran had no hallucinations, delusions, or paranoia.  He displayed no homicidal or suicidal ideations.  The Veteran was living alone at the time of the examination, doing volunteer work, involved in a 12 step program for alcohol and drug addiction and did some socializing with his family and fiancée.  The Veteran mentioned that he did not do well in crowds and avoids the mall or crowded restaurants due his anxiety and nervousness.  It was noted by the examiner that the Veteran had to miss work because of his nervousness and two years prior to the examination he took six weeks off due to "bad nerves."  

Treatment notes during from Dr. E.B. dated June 2004 to October 2009 note that the Veteran suffers from continued chronic sleep impairment as well as sleep disturbances from nightmares.  The Veteran had poor grooming and hygiene at this appointment as well as poor eye contact, impaired concentration, impaired memory extremely sad mood with depression.  His GAF score was between 30-35 during his period.   

The Veteran had another VA examination in October 2005.  At this examination he presented with good grooming and hygiene.  It was noted that he had good eye contact and his mood was euthymic with full affect.  The Veteran reported at this examination that he occasionally has to take days off from work due to his PTSD.  Also, from time to time he gets crazy thoughts at work and must stay still and meditate.  Upon examination his memory, attention and concentration were intact.  The Veteran reported that he was not experiencing any changes in symptoms since his last examination.  He did report that he was having nightmares less frequently, but continued to have chronic sleep impairment.  However, he did report suicidal and homicidal ideations when he gets frustrated or upset.  The Veteran was still having flashbacks at the time of this examination, but felt that as long as he was in his regular routine, he was able to remain calm and under control.  The overall impression is that the Veteran was not describing the problems that he described in his treatment notes to his private physician.  The Veteran's GAF score at this examination was 52.  

In April 2006, the Veteran underwent another VA examination for his PTSD.  At this examination he reported an increase in agitation, with continued sleep disturbances, nightmares and intrusive thoughts.  He reported hypervigilance, discomfort in large crowds and a shortened temper.  Upon evaluation it was noted that the Veteran had limited social relationships, recreational, and leisure pursuits.  At this examination the Veteran's mood is a bit subdued and tense, but cooperative and friendly.  He reported nightmares and intrusive thoughts, without homicidal or suicidal ideation or intent.  There was no impairment of thought processes or communication.  Further, there were no reports of hallucinations, delusions, and ideas of reference or suspiciousness.  He memory was adequate, and well as his insight and judgment.  His diagnosis was continued and his GAF score was 51.  

In June 2007, the Veteran was afforded another VA examination.  At this time he reported that his anxiety had increased and he felt more depressed.  He noted that his concentration had decreased and his temper had become more difficult to control.  He was still struggling with sleep disturbance and sleep impairment.  He continued to suffer from intrusive thoughts.  He reported that he became easily startled and hypervigilant.  He avoided war movies, talking about his war experiences, and large crowds.  He reported that he was sad, cried occasionally, and has decreased energy and interest.  Upon examination, it was noted that the Veteran was alert, cooperative, with good hygiene and grooming.  There were no loose associations or flight of ideas.  His mood was subdued, affect appropriate, polite and cooperative.  There were no suicidal or homicidal ideations or intent.  There was no impairment of thought process or communication.  There were no delusions, hallucinations, ideas of reference, or suspiciousness.  His memory, judgment, and insight appeared adequate.  He had a GAF score of 51.  The examiner noted that the Veteran had two DSM IV Axis I diagnoses, depressive disorder and PTSD, that mutually aggravate one another.  Overall it was noted that the Veteran was irritable, withdrawn, and sad at times.  He had no friends, but did attend church.  He had limited interests and took medication with some relief.  

The Veteran was afforded another VA examination in September 2008.  On examination the Veteran appeared alert, cooperative with appropriate dress and hygiene.  There were no loosened associates of flight of ideas.  His mood was polite and cooperative with appropriate affect.  The Veteran did report nightmares and intrusive thoughts, without homicidal or suicidal ideation.  There was no impairment of thought process or communication.  There was no evidence of delusions, hallucinations, ideas of reference, or suspiciousness.  His memory appeared adequate.  He was given a GAF score of 51; his degree of social and occupational impairment secondary to his psychiatric symptoms was moderate.  

In May 2009, the Veteran was afforded another VA examination for his PTSD.  At this time he had stopped seeing his private psychiatrist and started group therapy at the VA.  The Veteran reported that he was going to be retiring after 28 years of working.  He stated that he had no friends, with limited recreational and leisure pursuits.  Upon examination the Veteran appeared alert, cooperative, dressed casually and appropriately.  There were no loosened associations of flight of ideas.  His mood was subdued, his affect appropriate, with no homicidal or suicidal ideations or intent.  He reported that he still suffered from nightmares and intrusive thoughts.  He had no delusions, hallucinations, ideas of reference, or suspiciousness.  He had a GAF score of 55.  The examiner concluded that the Veteran's psychiatric symptoms resulted in some impairment of employment and social functioning.  

The Veteran had a mental health initial consultation with the VA in April 2009.  It was noted that the Veteran suffered from frequent post-traumatic stress disorder reliving experiences and phenomena with associated symptoms and complications such as insomnia due to combat nightmares, mild depressive episodes, anger, anxiety, social alienation, combat related hypervigilance, hyper alertness (with startle to loud sounds and noises, watchful guardedness in crowds, and dysfunctional behaviors in the area of work and relationships.  Upon examination it was noted that the Veteran was cooperative and friendly with appropriate dress and hygiene.  He used avoidance with numbness as a way of coping with his disability.  His mood was euthymic and no complaints of depression.  He denied suicidal or homicidal ideations.  His memory and recall were intact and the rest of his metal status examination was consistent with symptoms and signs of chronic PTSD.  At the end of the intake session, the Veteran was diagnosed with PTSD and given a GAF of 45 due to the chronicity of his PTSD disorder.  

In October 2009, the Veteran went back to his private psychiatrist for a follow up visit.  It was noted that this was his first visit in a couple of years.  At the time of this visit, the Veteran had stopped working.  The Veteran stated that his group therapy sessions and retiring have been very helpful.  He was still having difficulty with concentrating, was still isolating himself, and began attending courses in anger management.  Dr. E.B. noted that his grooming was not very good and had an unkempt appearance.  His concentration was markedly impaired, as well as his memory for recent events and military service.  His affect was intense, judgement impaired and his mood was blunted, bland and severely depressed.  Dr. E.B. continued his previous GAF of 30.  

In March 2010, the Veteran submitted a statement on his VA-Form 9 that he was continuing of having thoughts of suicide, impaired abstract thinking, and memory impairment.  He also stated that even though he worked for 28 years as a janitor, it was only because he was to work the second shift in order to avoid being around too many people. 

First, the Board notes that there are discrepancies between the Veteran's symptoms as described by his personal psychiatrist and his VA examiners and VA mental health physicians.  For instance, the Veteran's private psychiatrist placed the Veteran's GAF scores between 30-35 for this initial period on appeal, but the VA put the Veteran's GAF scores between 45-55.  The Board has weighed and considered the GAF scores during this initial rating period, and finds that when read to together with the Veteran's other symptoms, they reflect that the Veteran has occupational and social impairment with reduced reliability and productivity.  Even though the Veteran's private psychiatrist gave the Veteran much lower GAF scores, a review of the Veteran's symptomatology during this period does match such lower GAF scores.  For instance, a GAF score of 30 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a  depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.  However, this does not describe the Veteran.  The Veteran worked at the same job for more than 28 years, he was able to stop abusing drugs and alcohol on his own in order to take care of his family, he was also a caretaker for some older relatives, and he attended church regularly.  

There were also discrepancies between how the Veteran's private psychiatrist described the Veteran during their meetings and the opinion of the VA examiners.  Dr. EB always stated that the Veteran's grooming was not very good; he had an unkempt appearance; he had difficulty concentrating; and had impaired judgment.  See Treatment notes from Dr. E.B. from July 2005 to October 2009.  In comparison, at his VA examination in October 2005, the Veteran was described as having good grooming and personal hygiene, no disruption in speech or thought process, memory, attention, and concentration appeared intact.  In April 2006, a VA examiner described the Veteran has alert, cooperative, casually but appropriately dressed.  He had no loosened associations of flight of ideas, no impairment of thought process or communication, his memory appeared to be adequate, as well as his insight and judgment.  The Board has taken into consideration all the conflicting evidence from this period and has considered it thoroughly in the assigning of a disability rating.  However, the Board finds that there is insufficient evidence to support the idea that the Veteran was deficient in his judgment, thinking, or mood.  Nor does the Board find that the Veteran neglected his personal appearance and hygiene due to his PTSD symptoms, warranting a 70 percent rating.  

Nevertheless, the VA examiners and the Veteran's private physician do agree that the Veteran suffers from the following symptoms: avoidance of crowds, anxiety, nervousness, chronic sleep impairment, sleep disturbance, nightmares, intrusive thoughts (flashbacks); hypervigilance, and a shortened temper, which more nearly approximate the criteria for a 50 percent rating under Diagnostic Code 9411.  38 C.F.R. §§ 4.3, 4.7, 4.130.  

The Veteran is not entitled to a higher rating because his symptoms do not more closely approximate a 70 percent rating.  For instance, there is no evidence of obsessive rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  The Veteran is very independent, for most of the period on appeal he lived alone, managed his affairs, and went to work on a regular and consistent basis.  

The Board did consider the Veteran's claims that he attempted suicide prior to the period on appeal, by running his car into a ditch.  However, the Veteran has attributed this to his incident to his drug and alcohol abuse as well as legal stress related to his child support.  A review of all his treatment notes, show that the Veteran consistently reported no suicidal or homicidal ideations.  However, the Board did take into consideration statements made by the Veteran on his March 2010 VA-Form 9 that he was continuing of having thoughts of suicide, impaired abstract thinking, and memory impairment.  He also stated that even though we worked for 28 years as a janitor, he was able to work the second shift so he would not have to be around other people.  The Veteran's statements regarding suicide are in complete contradiction to every other statement the Veteran made to health care providers during this period.  As such, the Board is not increasing his disability rating based upon this statement.  In regards to the Veteran's statements that he worked the second shift in order to avoid working with others, this avoidance pattern falls with the criteria for a 50 percent rating concerning difficulty in establishing and maintaining effective work and social relationships.  

As such, a 50 percent increased disability rating for PTSD is granted for the period from August 10, 2004 to September 16, 2012 under Diagnostic Code 9411.  38 C.F.R. § 4.3, 4.7. 

For the period of September 17, 2012 

After a review of all the evidence, lay and medical, the Board finds that, for the period since September 17, 2012, the Veteran's PTSD has been manifested by occupational and social impairment with symptoms that more nearly approximate the criteria for a 50 percent disability rating under Diagnostic Code 9411.  

During this period, medical evidence shows that the Veteran continued to receive on going treatment for his PTSD.  The Veteran underwent a VA examination in April 2015 for his PTSD.  His diagnosis of PTSD was continued.  It was noted that his symptoms include, depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran appeared neatly dressed and well groomed.  He had a flat effect with depressed mood.  He spoke spontaneously and was verbally expansive.  He focused much of his conversation on this war experience and the negative effects from it.  

In May 2015, the Veteran underwent a review of his PTSD symptoms at the VA's Mental Health Integration Program.  After testing it was noted that he had minimal depressive symptoms, representing a decrease of 16 percent from the Initial Intake completed 49 days prior.  He also had minimal anxiety symptoms, representing a 23 percent decrease.  

A review of the Veteran's most recent treatment notes from May 2016 show that the Veteran is doing well.  In his own words, he stated that "I'm doing really well right now.  I want to make sure that I stay doing alright...."  At this review, it was noted that the Veteran was doing very well.  He denied any difficulties with anxiety, depression, mania, psychotic symptoms, or symptoms related to PTSD.  When asked to rate his difficulties with anxiety and depression, the Veteran rated both as being 1/10.  He further denied suicide or homicidal ideations.  At the end of this treatment session, the Veteran was diagnosed with PTSD, moderate in partial remission.  

While the Veteran's examination from April 2015 notes that the Veteran suffers from many PTSD symptoms that would perhaps entitle him to an increased evaluation, the Board finds that the examination contradicts his most recent treatment notes from the same period.  For instance, the examiner noted that the Veteran had difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, inability to establish and maintain effective relationships, and impaired impulse control, such as unprovoked irritability with periods of violence.  All of the symptoms would entitle the Veteran to a higher rating.  However, the Board is going to leave the Veteran at a 50 percent disability rating because his treatment notes paint a very different picture of the current level of severity of his PTSD.  In May 2015, the Veteran's depressive and anxiety symptoms had decreased and in May 2016 it was noted that the Veteran was doing very well.  He denied any difficulties with anxiety, depression, mania, psychotic symptoms, or symptoms related to PTSD.  As such, the Board finds that the Veteran is not entitled to a higher rating at this time, but is more than welcome to reapply for an increased evaluation should his disability become worse.  

As such, an increased disability rating for PTSD in excess of 50 percent for the period since September 17, 2012 is denied under Diagnostic Code 9411.  38 C.F.R. § 4.3, 4.7. 
Additional Considerations 

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the Veteran's PTSD for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis for his PTSD, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has been manifested by chronic sleep impairment, sleep disturbance, anxiety, nervousness, avoidance of crowds, depression, irritability, hypervigilance, nightmares, intrusive thoughts, shortened temper, hypervigilance, difficulty in establishing and maintaining effective work and social relationships, and disturbances in mood. 

To the extent that some of the Veteran's symptomatology is not directly listed in the rating criteria, the Board finds that the symptoms of avoidance of crowds is in itself a symptom of social impairment because it limits interaction with others.  Additionally, nervousness is similar to suspiciousness.  

These symptoms and degree of social and occupational impairment are part of the schedular rating criteria.  The level of occupational and social impairment is explicitly part of the schedular rating criteria.  Moreover, the entire Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan at 443.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 
In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b). 

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a). 

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 
In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2015).

In this case, the combined schedular disability rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a) have been met.  The Veteran has a combined schedular disability rating of 70 percent, to include the following service-connected disabilities: PTSD, rated as 50 percent disabling and a heart disability, rated as 30 percent disabling.  As the Veteran's combined schedular disability rating is at 70 percent, and as the rating for PTSD is in excess of 40 percent, the combined eligibility requirements of 38 C.F.R. § 4.16(a) have been met.  

The Veteran contends that his service-connected disabilities are sufficient to prevent him from obtaining or maintaining substantially gainful employment.  He was forced to retire from his employer in 2009 after having several conflicts at work.  While the Veteran was working, he often reported at his VA examinations that he had to take days off of work sometimes due to his PTSD, sometimes up to six weeks. 

The Veteran's private psychiatrist always maintained that the Veteran was unemployable.  For example, in November 2007 it was noted that it was becoming difficult for the Veteran to maintain his work situation because of his memory problems.  The Board also notes the Veteran's suggestion that even though he managed to work for more than 28 years, he succeeded because he had the second shift, where he could reduce how much interaction he had with people.  Lastly, on his application for TDIU, dated November 2011, the Veteran stated that his PTSD was affecting his work and his relationship with his co-worker.  He stated that he was demoted by his supervisor shortly before his retirement.  

The Veteran has also been diagnosed and service connected for atherosclerotic cardiovascular disease and underwent bypass surgery.  Based on upon his examination in April 2012, the examiner noted that he Veteran's heart disability does not impact his ability to work.  

After reviewing all the evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's service-connected PTSD prevents him from obtaining or maintaining substantially gainful employment.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected PTSD renders him unemployable.  The evidence of record indicates that the Veteran is unlikely to be able to retain any employment due to his PTSD irritability, anxiety, shortened temper, and difficulty in establishing and maintaining effective work and social relationships.  
Given the Veteran's physical and mental limitations due to his service-connected disabilities, the Board finds that the Veteran's service connected disabilities are of sufficient severity to preclude him from obtaining or maintaining gainful employment.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted.  38 C.F.R. § 3.340, 3.341, 4.15, 4.16.  

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
In cases such as this, where service connection has been granted and a disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.
  
In any event, VA provided the Veteran notice letters in August 2004 and March 2006 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his underlying claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.
  
In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.   The Veteran's representative in a The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2015). 
  
The Veteran was provided VA examinations in April 2015, May 2009, September 2008, June 2007, April 2006 and October 2005, which are adequate for the purposes of determining service connection and an increased rating as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 
  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

ORDER

An increased rating to 50 percent for PTSD is granted, for the period from August 12, 2004 to September 16, 2012.  

A rating in excess of 50 percent for PTSD is denied, for the period from September 17, 2012.  

A TDIU is granted.  



______________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


